Citation Nr: 1810599	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating for degenerative arthritis of the lumbar spine, in excess of 0 percent from January 1, 2012 to November 6, 2016, and in excess of 20 percent from November 6, 2016.

2.  Whether a separate compensable rating is warranted for objective neurological disorder associated with degenerative arthritis of the lumbar spine, to include lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), the Veteran's wife


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1984 to December 2011.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the RO in St. Petersburg, Florida, which, in pertinent part, granted service connection for degenerative arthritis of the lumbar spine (back disability), initially assigning a noncompensable (0 percent) disability rating effective January 1, 2012.  A February 2017 rating decision granted a 20 percent initial disability rating for the period from November 6, 2016.  Jurisdiction is currently with the RO in Roanoke, Virginia. 

The November 2012 rating decision also granted service connection for hypertension, right thumb scar, left wrist scar, and left plantar fasciitis, initially assigning a noncompensable rating for each of the service-connected disabilities effective January 1, 2012.  In November 2012, the Veteran submitted a timely notice of disagreement with the noncompensable initial disability ratings assigned for the aforementioned service-connected disabilities; however, the March 2014 substantive appeal reflects the Veteran's intent to appeal only the issue of a higher initial rating for the service-connected back disability from the February 2014 statement of the case.  As a substantive appeal was not received on the other issues in the February 2014 statement of the case, entitlement to a higher initial disability rating for the service-connected hypertension, right thumb scar, left wrist scar, and left plantar fasciitis are not issues on appeal before the Board.  

The Veteran has appealed from the initial rating assigned for the service-connected back disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  

Because the RO did not assign the maximum disability rating possible, the appeal for a higher initial disability rating for the service-connected back disability remains before the Board.  See A.B. v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefits does not abrogate the pending appeal).

In June 2017, the Veteran testified at a Board videoconference hearing from the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.  Since the issuance of the last supplemental statement of the case in February 2017, additional evidence has been received by the Board for which the Veteran and the representative provided an express waiver of initial RO consideration during the June 2017 Board videoconference hearing.  As such, the Board may consider this evidence in the first instance.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  


FINDINGS OF FACT

1.  For the initial rating period from January 1, 2012 to November 6, 2016, the service-connected back disability manifested as functional impairment and flare ups of pain characterized by forward flexion of the thoracolumbar spine limited to 50 degrees with painful motion, tenderness, and muscle spasm and guarding severe enough to result in abnormal gait.  

2.  For the initial rating period from November 6, 2016, the service-connected back disability has not been manifest as forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during any 12-month period.

3.  From January 1, 2012, forward, the lumbar radiculopathy of the right lower extremity (from the service-connected back disability) manifested as mild incomplete paralysis. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 20 percent, and no higher, for degenerative arthritis of the lumbar spine have been met for the initial rating period from January 1, 2012 to November 6, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  For the initial rating period from November 6, 2016, the criteria for an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, from January 1, 2015, the criteria for a separate compensable disability rating of 10 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8720 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the appeal for a higher initial rating for the service-connected back disability arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial ratings and effective dates).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to rating the low back disability.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, private treatment records, VA treatment records, relevant VA examination reports, the June 2017 Board hearing transcript, and the lay statements of the Veteran and the Veteran's coworkers.

VA back examinations were conducted in August 2011 prior to discharge from service, and November 2016, after service separation.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When considered together, the VA examination reports reflect that the VA examiners performed physical examination and diagnostic testing, interviewed the Veteran about past and present symptomatology and functional impairment of the low back disability, and reported on the relevant rating criteria. 

At the June 2017 Board hearing, the Veteran contended that the recent November 2016 VA examination was not adequate for rating purposes, stating that he could not recall if the VA examiner asked him about incapacitating episodes related to the back disability; however, the Veteran acknowledged that the VA examiner interviewed him regarding the symptomatology of low back disability, took an x-ray of the lumbar spine, and measured range of motion of the lumbar spine with a device.  June 2017 Board hearing transcript, at 11.  The Veteran's current assertion that he cannot recall whether or not the November 2016 VA examiner asked him about incapacitating episodes is vague and does not indicate that the VA examiner did not in fact interview the Veteran regarding the past and present symptomatology of the service-connected back disability, including incapacitating episodes related to the back disability.  Such general assertion is insufficient to overcome the presumption that the VA examination was adequately conducted.  See Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed.Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366   (Fed.Cir. 2011).  Clear evidence has not been presented to rebut the presumption of regularity in the conduct of the VA examination in this case.  Miley, 366 F.3d at 1347.

The Veteran also testified that no physician has prescribed bed rest for acute signs and symptoms due to the back disability during the entire rating period on appeal, as required to qualify for an incapacitating episode.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, Note 1.  Moreover, the Veteran has not asserted any worsening symptoms or severity of the back disability beyond what is reflected in the November 2016 VA examination report.  For these reasons, the Board finds that the November 2016 VA examination is adequate for rating purposes, and remand for a new VA examination is not warranted. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In an appeal for a higher initial rating after a grant of service connection, all evidence submitted in support of a veteran's claim is to be considered.  In initial rating claims, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  38 C.F.R. § 4.2; Fenderson, 12 Vet. App. at 125-26.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Spine Ratings Legal Authority

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5243) (General Rating Formula), unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25 (2017).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent disability rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Rating Formula also, in pertinent part, provides the following Notes:

Note 1:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note 2: (See also Plate V)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note 5:  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under DC 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

DC 5243 provides the following Notes: 

Note (1):  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. Id.

Initial Rating based on General Rating Formula from 
January 1, 2012 to November 6, 2016

The Veteran is in receipt of a 0 percent initial disability rating for the initial rating period from January 1, 2012 to November 6, 2016 under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  The Veteran contends that he has experienced lower back pain that restricts movement, and that a higher rating is warranted for the back disability as the back disability has worsened over the years since the August 2011 VA back examination.  The Veteran contends that the back disability has caused guarding, muscle spasms, tenderness, and arthritis with painful motion, which warrants a higher evaluation of 10 percent.  See March 2014 substantive appeal, June 2017 Board hearing transcript. 

The Veteran reports that he has managed his back pain with a corset (i.e., back brace), a cane to assist with mobility during back pain exacerbations, lumbar epidural steroid injections, physical therapy, and chiropractic care.  The Veteran asserts that he has also tried medications such as Voltaren gel, Lidoderm patches, Neurontin, Mobic, and Celebrex with minimal relief from symptoms.  

After review of all the lay and medical evidence of record, the Board finds that, for the initial rating period from January 1, 2012 to November 6, 2016, the service-connected back disability met or more nearly approximated the criteria for a higher 20 percent rating under Diagnostic Code 5242, as the back disability manifested as degenerative arthritis of the lumbar spine with flare ups of pain characterized by forward flexion of the thoracolumbar spine limited to 50 degrees with painful motion, tenderness, and muscle spasm and guarding severe enough to result in abnormal gait.  38 C.F.R. § 4.71a.  

The record reflects a history of lower back pain that started prior to service with clinical signs of tenderness on palpation of the lumbar spine, muscle spasm in the right lower back, and pain on motion during various examinations.  See October 2008, November 2008, September 2010, October 2010 service treatment records.  A December 2008 magnetic resonance imaging (MRI) of the lumbar spine revealed a right central disc herniation at L5-S1, right L4 foraminal disc herniation leading to severe narrowing, and degenerative disc disease at both levels.  

A VA back examination was conducted in August 2011.  At the time, the Veteran endorsed an atraumatic onset of lower back pain that began in 2008.  The Veteran stated that the back disability caused limitation in movement, and noted that he could only walk up to two miles on average.  The Veteran stated the back disability caused constant pain, stiffness, and decreased motion.  The Veteran endorsed associated symptoms of pain that travelled to the right leg with weakness, and erectile dysfunction, but he denied symptoms of fatigue, bladder or bowel problems, spasms, paresthesia, or numbness.  The Veteran stated that the back disability caused flare ups described as functional impairment characterized by low back pain and limited bending.  

On examination, the August 2011 VA examiner noted tenderness in the lumbar region without evidence of muscle spasm or guarding.  Posture and gait were also normal with no evidence of abnormal weight bearing.  Range of motion testing was within normal limits with no evidence of pain in all planes of motion.  Range of motion of the lumbar spine remained within normal limits on repetitive use testing with no additional limitation in motion due to pain, fatigue, weakness, lack of endurance or incoordination.  The VA examiner assessed no evidence of atrophy, ankylosis, or neurological abnormalities associated with the back disability.  An x-ray conducted during the VA examination revealed degenerative arthritis with degenerative joint disease at L5-S1 with retrolisthesis.  The VA examiner diagnosed degenerative arthritis of the lumbar spine.

Treatment notes from 2012 reveal that the Veteran began pain management and was prescribed a cane for assistance with mobility during exacerbations of back pain.  Examinations reflect evidence of decreased mobility in all planes of lumbar motion, tenderness in the lumbar spine, and intermittent muscle spasms.  See November and December 2012 and private treatment record, November 2012 VA treatment records.  Pain management records from 2013 to 2014 reflect that the back disability was treated with lumbar epidural steroid injections two to three times a year with some benefit, as well as continued pain management with Celebrex, Voltaren gel, and a back brace.  See January 2013, July 2013, September 2013, September 2014 and October 2014 private treatment records. 

Despite treatment with medications and lumbar injections in 2014 and 2015, the record reflects continued intermittent symptoms from the back disability.  Physical examinations during this time reflect lumbar flexion limited to 50 degrees with painful movement, extension limited to 25 degrees, palpable pain in the lumbar spine, muscle spasms, guarding due to discomfort, and slightly antalgic gait.  See February 2014, March 2014, October 2014, January 2015, and September 2015 private treatment records.  Additionally, the Veteran was provided a rolling walker for flare ups of back pain.  See December 2014 VA treatment record.  A neurosurgeon advised that the Veteran might benefit from surgery because of his symptoms.  An updated September 2015 MRI of the lumbar showed diffuse disc bulge and moderate to severe foraminal stenosis at L4-S1, with mild facet arthropathy at L4-5 and moderate facet arthropathy at L5-S1.  The Veteran continued conservative treatment through 2016 with medications, a back brace, and TENS unit.  See July 2016 private treatment record. 

After reviewing the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise regarding whether a higher (20 percent) disability rating is warranted for the initial ratig period from January 1, 2012 to November 6, 2016.  Private treatment records from 2012 reflect clinical signs of intermittent muscle spasms and that the Veteran was prescribed a cane to assist with mobility during flare ups of lower back pain, indicative of episodes of abnormal gait during flare ups.  Further, the Veteran has consistently reported functional impairment and limited ability to bend forward during flare ups of pain.  Private treatment notes from 2014 reflect flexion limited to 50 degrees, as well as tenderness in the lumbar spine, muscle spasms and guarding with slightly antalgic gait during episodes of flare ups.  To the extent that examinations prior to 2014 did not reflect flexion between 31 to 60 degrees, or muscle spasms or guarding that caused abnormal gait, these examinations were not conducted during flare ups of back pain.  The Board has specifically considered additional functional loss during flare ups of back pain in assessing functional impairment of the back disability during the relevant period of consideration in order to grant the higher rating of 20 percent.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202

Based on the foregoing, the Board finds that for the entire initial rating period from January 1, 2012 to November 6, 2016, the service-connected back disability manifested as degenerative arthritis of the lumbar spine with functional loss due to flare ups of pain characterized forward flexion limited to 50 degrees with painful motion, muscle spasms, tenderness, and guarding severe enough to result in antalgic gait, and use of a cane or rolling walker to assist with mobilization during exacerbations of back pain, which warrants higher initial rating of 20 percent under Diagnostic Code 5242.  38 C.F.R. § 4.71a; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

Initial Rating based on the General Rating Formula from November 6, 2016

The Veteran is in receipt of a 20 percent rating for the initial rating period from November 6, 2016, forward.  The Veteran contends that he has pain and discomfort daily that primarily limits the ability to do forward flexion.  The Veteran contends that the back pain has progressively worsened over the past three to four years to the point that he experiences incapacitating episodes twice a month during which his back goes out and he has to rest for a day; however, the Veteran stated that a doctor has not prescribed bed rest for the back disability.  The Veteran asserted that he continues to receive lumbar injections about once every quarter, that is, once every three months, and he takes the day off work for this procedure at the recommendation of his physician; however, he returns to work the day after the procedure.  

The Veteran's wife testified that the Veteran experiences pain in the back with activities such as bending, lifting a load of clothes, or doing yard work.  Additionally, the wife state that the Veteran has episodes where he is unable to move due to back pain about two or three times a year.  June 2017 Board hearing transcript.

After a review of the lay and medical evidence the Board finds that, for the initial rating period from November 6, 2016, the service-connected back disability has not manifested as forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A second VA back examination was conducted in November 2016.  At the time, the Veteran reported an atraumatic onset of symptoms of back pain that began in 2006.  Additionally, the Veteran stated that the back disability caused flare ups described as chronic pain with limitation of motion and lifting.  Upon examination, the VA examiner assessed that pain contributed to functional loss in all planes of motion during flare ups, with forward flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees with a combined range of motion of 160 degrees.  The VA examiner also assessed muscle spasm and guarding on examination that did not result in abnormal gait or abnormal spinal contour.  Disturbance with locomotion and interference with standing were additional factors that contributed to disability; however, the VA examiner did not assess ankylosis on examination. 

An updated lumbar MRI performed in August 2017 revealed worsening degenerative disc disease at L4-5, worsening disc osteophyte complex causing right foraminal stenosis with compressed L4 nerve root, and stable disc osteophyte disease at L5-S1 causing moderate to severe bilateral foraminal stenosis.  Treatment records from 2017 reflect that the Veteran resumed pain management for back pain, receiving two lumbar injections in 2017 as well as prescribed medications of hydrocodone, Tramadol, Voltaren gel, and Lidoderm patches.  The Veteran was issued another rolling walker in July 2017.  Although the Veteran reported burning, shooting, and sharp pain in the back, he denied bowel or bladder incontinence or leg weakness.  Examinations continued to reflect tenderness, muscle spasm, and pain with motion in the lumbar spine; however, straight leg raise testing was negative and Veteran exhibited normal gait with no lower extremity weakness noted.  See April and May 2017 private treatment records, July 2017 VA treatment records.

A private medical opinion submitted in February 2017 reflects that the Veteran had degenerative disc disease of the lumbar spine, lumbar spondylosis, and herniated disc with associated symptoms of muscle spasm in the thoracolumbar region, slightly antalgic gait pattern, and flare-ups described as shooting pain that is burning in nature; however, the private physician did not indicate that flexion was 30 degrees or less or that there was any ankylosis in the thoracolumbar spine.  

A June 2017 lay statement submitted from the Veteran's coworkers reflect reports of observing the Veteran's inability to sit comfortably, as well as witnessing the Veteran stretch the joints or muscles and massage areas of pain daily.  The co-workers also reported that the Veteran stands while working, somewhat bent at the waist to relieve discomfort in the back, and the Veteran packs light and brings a back brace during business trips to avoid exacerbating the back.  In addition, the co-workers noted that the Veteran is absent from work three to four times a year due to lumbar injection treatment. 

Based on the foregoing, the Board finds that for the entire initial rating period from November 6, 2016, the back disability has continued to manifest as flare ups of pain with decreased flexion to 60 degrees, muscle spasms, tenderness, and guarding, with use of a walker for exacerbations of pain.  It has not manifested as forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the Board finds that the back disability symptoms have not been of the severity indicated for a 40 percent rating for the initial rating period from November 6, 2016.  See 38 U.S.C § 5107; 38 C.F.R. §§ 4.3, 4.7.


Rating Based on IVDS Rating Formula

After a review of the lay and medical evidence the Board finds that, for the entire initial rating period from January 1, 2012, the service-connected back disability has not manifest as incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during any 12-month period.  

In February 2017, a private physician opined that the Veteran has intervertebral disc syndrome (IVDS) with incapacitating episodes of at least one week but mess than two weeks.  Additionally, the Veteran testified that he has incapacitating episodes at least twice a month, during which his back goes out.  June 2017 Board hearing transcript at 6.  As noted above, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Rating Formula, Note 1.  For the entire initial rating period from January 1, 2012, the evidence does not reflect diagnosis of IVDS or physician prescribed bed rest and treatment for IVDS or any other back condition.  See December 2012, October 2015, and May 2017 private treatment records; see also August 2011 and November 2016 VA examination reports.  The Veteran also testified that no physician has prescribed bed rest for the back disability.  The Veteran has only been absent from work approximately three to four times a year when he received lumbar injections, not due to acute signs and symptoms of IVDS.  See June 2017 Board hearing transcript at 14-16, June 2017 buddy statement.  Pain management treatment notes do not reflect instructions for bed rest following lumbar injections.  See January 2013, September 2014, February 2015, May 2017 private treatment records.  

To the extent that the private physician and the Veteran reported that the Veteran has IVDS with incapacitating episodes, these statements are given little weight, as they are outweighed by other lay and medical evidence of record, including private treatment records, VA examination reports, and the Veterans lay statements, which reflect no diagnosis of IVDS or evidence of physician prescribed bed rest for incapacitating episodes of IVDS.  Because the weight of the evidence shows that the back disability did not result in IVDS with incapacitating episodes having a total duration of four weeks but less than six weeks during any 12-month period for the entire initial rating period from January 1, 2012, forward, a disability rating in excess of 20 percent is not warranted based on IVDS.  38 C.F.R. § 4.71a, IVDS Rating Formula.

Consideration of Separate Rating for Neurological Abnormalities

The Veteran contends that he has also experienced neurological manifestations of the back disability, including intermittent shooting and burning pain in the right leg, urinary frequency, for which he was prescribed Finasteride, and impotency.  See August 2011 VA examination report, March 2014 substantive Appeal.  

The Board will first consider the claimed back disability neurologic manifestations of shooting pain and weakness in the right leg associated with the service-connected back disability.  The symptoms the Veteran has described are comparable to sciatica.  Sciatica is a syndrome characterized by pain radiating from the back into the buttock and the lower extremity along its posterior or lateral aspect, and most commonly caused by protrusion of a low lumbar intervertebral disc.  Dorland's Illustrated Medical Dictionary (Dorland's) 1493 (28th ed. 1994).  

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2017).

After a review of all the evidence, lay and medical, the Board finds that, for the period from January 1, 2012, the evidence reflected objective neurologic manifestations of mild incomplete partial paralysis to warrant a separate compensable rating of 10 percent for right lower extremity radiculopathy.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8720.  

With regard to the claimed symptom of shooting pain and weakness in the right leg associated with the service-connected back disability, the record reflects that the Veteran has reported symptoms of the lower back pain that radiated down the right buttock and leg to the calf with some weakness throughout the relevant appeal period.  Additionally, the Veteran was diagnosed with lumbar radiculopathy and prescribed Neurontin due to reported symptoms.  See August 2011 VA examination report; December 2012, April 2013, September 2014.  Despite consistent reports of intermittent right lower extremity pain that radiated from the back the VA spine examinations and private examinations have been negative for neurological abnormalities, as the Veteran was noted to have 5/5 strength (normal), normal reflexes, and normal sensation with no weakness throughout the lower extremities.  See August 2011 and November 2016 VA examination reports; see also December 2012, April 2013, August 2014, and April 2017 private treatment records.  Nevertheless, an April 2015 electromyography (EMG) revealed mild chronic L5-S1 radiculopathy in the right lower extremity without evidence of peripheral neuropathy or nerve entrapment syndrome in the right lower extremity. 

After reviewing the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran is entitled to a separate compensable disability rating for radiculopathy of the right lower extremity.  While the VA and private examinations, along with the August 2011 and November 2016 VA back examination, did not reflect neurological abnormalities, the April 2015 EMG confirmed objective findings of mild right lower extremity radiculopathy, and Veteran has consistently reported symptoms of pain radiating from the back to the right lower extremity throughout the entire period on appeal from January 1, 2012, which has been treated with Neurontin for neuropathic pain.  

As to the appropriate disability rating for the diagnosed right lower extremity sciatica/radiculopathy, the Board notes that the symptoms advanced by the Veteran are intermittent shooting and burning pain in the right lower extremity.  As these symptoms are wholly sensory, the rating should be for the mild, or at most, moderate degree.  38 C.F.R. § 4.124a.  Considering the intermittent nature of the right extremity sciatica symptoms, along with their sensory nature, the Board finds that the neurologic disability more nearly approximates that of mild incomplete partial paralysis.  Resolving all reasonable doubt in the Veteran's favor, for the reasons discussed above, from January 1, 2012, the date of neurologic manifestation, onward, the criteria for a separate compensable disability rating of 10 percent, but no higher, for sciatica of the right lower extremity due to mild incomplete paralysis have been met.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8720.

To the extent that the Veteran has alleged that the back disability also caused symptoms of urinary frequency and impotency, these assertions are outweighed by other, more probative medical evidence of record.  Specifically, an April 2016 private treatment record reflects that Finasteride was prescribed to treat symptoms of the non-service-connected prostate cancer, and a February 2017 private medical opinion also attributed lower urinary tract symptoms and obstruction to the non-service-connected benign prostate hyperplasia.  Impotence is a lack of copulative power in the male due to failure to initiate an erection or maintain an erection until ejaculation.  Dorland's 827 (28th ed. 1994).  The Veteran is already service connected and rated for erectile dysfunction, which accounts for symptoms of impotency, so cannot be compensated again for the same symptomatology or functional impairment.  38 C.F.R. § 4.14. 

Because there is competent medical evidence attributing symptoms of urinary frequency to a non-service connected disorder, service-connected must first be established for these symptoms or the disability that accounts for these symptoms, which in this case is prostate cancer, in order for these symptoms to be rated.  Additionally, symptoms of erectile dysfunction, including impotency, have been accounted for and rated through the service-connected erectile dysfunction.  Because pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is not allowed, VA would not be able to the rate separately the claimed symptoms of urinary frequency and impotence as a neurologic abnormality of the service-connected back disability because the claimed symptomatology is duplicative or overlapping with the symptomatology of the non-service-connected prostate cancer and the service-connected erectile dysfunction.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62. 

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration would have been warranted for the service-connected back disability for any part of the initial rating period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 
27 Vet. App. at 494-95.

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and functional impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, so no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested as painful movement, muscle spasm, tenderness, stiffness, and limitation of motion due to pain, including during flare-ups, as well as neurologic abnormality of shooting and burning pain in the right lower extremity.

Diagnostic Code 5242 incorporates consideration of factors including functional loss due to flare-ups of pain, fatigability, incoordination, painful motion, weakness, interference with sitting, standing, and weight bearing causing additional disability beyond that reflected on range of motion measurement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In this case, the low back disability has manifested symptoms and impairment including flare ups of pain characterized painful motion, tenderness, flexion limited 50 degrees, and muscle spasms and guarding causing abnormal gait.  As these symptoms and related functional impairment are all contemplated by the schedular rating criteria and adequate to rate the service-connected low back disability, no extraschedular referral under 38 C.F.R. § 3.321(b) for this disability is warranted.

The noted limitation in ability to perform yard work has been considered as some evidence that reflects on limitations of motion or function that are part of the schedular criteria, that is, to the extent these findings reflect on occupational impairment.  The slight forward flexion movement required to push or walk behind a mower, and the slight lateral or twisting movements required for mowing are contemplated by the schedular rating criteria based on limitation of motion, to include as due to pain or other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  To the extent that mowing the lawn or otherwise doing yard work causes incidental pain in the lumbar area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code; therefore no extraschedular referral is warranted.  

As for the claimed neurologic manifestations of the back disability, including right lower extremity pain and weakness, urinary frequency, and impotency, Diagnostic Code 5242 specifically provides for consideration of any neurologic abnormalities including, but not limited to, bladder or bowel impairment separately under the appropriate diagnostic code.  The schedular rating criteria specifically include pain, numbness, decreased sensation, painful paralysis, and incomplete paralysis as part of the General Formula for Diseases and Injuries of the Peripheral Nerves.  The schedular rating criteria, including Diagnostic Code 8720, provide for disability ratings based on the overall severity of complete or incomplete paralysis, neuritis, or neuralgia in the sciatic nerve, respectively, and specifically contemplate such symptomatology and functional impairment.  In this case, comparing the Veteran's disability level and symptomatology of the nerve disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule; therefore, the assigned rating schedule is adequate.  38 C.F.R. § 4.124(a). 

The schedular ratings of the genitourinary system also contemplate symptoms and functional impairment due to urinary frequency and impotency (i.e., erectile dysfunction).  38 C.F.R. § 4.115a and b, Diagnostic Codes 7522, 7527.  As discussed above, these are not symptoms of the back disability, as impotency is a manifestation of the service-connected erectile dysfunction for which the Veteran is already rated, and urinary frequency is a manifestation of the non-service-connected prostate cancer, which must first be service connected in order to be rated.  As such, referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis is not warranted for the claimed neurologic abnormalities of impotency and urinary frequency, as they are not manifestations of the service-connected back disability. 

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, guarding, muscle spasm, as well as neurological manifestation of the back disability, to include radicular pain in the right lower extremity.  All the symptoms described by the Veteran are contemplated in the schedular rating(s) assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function and neurologic manifestations of the back disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a, 4.124a; DeLuca, 8 Vet. App. at 206-07.  Absent any exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Lastly, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran reported that he remains employed full time in the field of information technology.  See August 2011 VA examination report, June 2017 Board hearing transcript.  In addition, neither the Veteran nor the evidence suggests unemployability due to the service-connected back disability.  Rice, 22 Vet. App. 447.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised by the record.


ORDER

An initial disability rating of 20 percent, but no higher, for degenerative arthritis of the lumbar spine from January 1, 2012 to November 6, 2016, is granted; a rating in excess of 20 percent from November 6, 2016 is denied. 

A separate compensable disability rating of 10 percent, but no higher, for lumbar radiculopathy of the right lower extremity from January 1, 2012, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


